Title: VII. Thomas Jefferson to Philip Freneau, 13 March 1792
From: Jefferson, Thomas
To: Freneau, Philip



[Philadelphia] March 13. 92

Thomas Jefferson sends to Mr. Frenau a list of persons in Charlottesville who have desired to receive his paper. This mail should go by the Friday morning’s post always, which will meet the Charlottesville post at Richmond on the Thursday evening following, and on Saturday the mail will be at Charlottesville.
Thos. J. will pay Mr. Frenau the necessary advances as soon as he will be so good as to furnish him a note of them.
